TIERONE CORPORATION
INCENTIVE STOCK OPTION AGREEMENT
2003 STOCK OPTION PLAN

        AN INCENTIVE STOCK OPTION (“Option”) to purchase a total of «number»
shares of the common stock, par value $.01 per share (“Common Stock”), of
TierOne Corporation, Lincoln, Nebraska, (the “Corporation”) is hereby granted to
«name» (the “Optionee”) pursuant to the 2003 Stock Option Plan (“Plan”) of the
Corporation. The Option granted hereby is subject to all the terms and
conditions of the Plan and this Agreement. The Plan is incorporated by reference
herein. Defined terms, unless otherwise defined herein, shall have the same
meaning as set forth in the Plan.

    1.        Option Price. The option price shall be $17.83 for each share of
Common Stock eligible to the exercised hereunder, which price is 100% of the
Fair Market Value, as defined in Section 3.15 of the Plan, of the Common Stock
on the date of grant of this Option.

    2.        Exercise of Option. This Option shall be exercisable pursuant to
the provisions of Article VIII, Section 8.03 of the Plan, as follows:

    (a)        Schedule of Right of Exercise.

Years of Continuous Employment
After Date of Grant of Option

--------------------------------------------------------------------------------

Percentage of Total Shares of Common Stock
Subject to Option Which May be Exercised

--------------------------------------------------------------------------------

after 1 year       20 % after 2 years    40   after 3 years    60   after 4
years    80   after 5 years    100  

        The right to exercise the Option pursuant to the above schedule is
cumulative.

        Notwithstanding the foregoing, the Option shall become immediately
vested and exercisable in full on the date the Optionee terminates his
employment with the Corporation or a Subsidiary Company (as defined in Section
3.25 of the Plan) because of his or her death, Disability (as defined in Section
3.10 of the Plan) or as of the effective date of a Change in Control of the
Corporation (as defined in Section 3.04 of the Plan.



1

--------------------------------------------------------------------------------


    (b)       Method of Exercise. This Option shall be exercisable by written
notice to the Secretary of the Corporation on the Incentive Stock Option
Exercise Form provided herewith which shall:

  (i)         state the election to exercise the Option, the number of shares
with respect to which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his or her address and Social Security number (or if more than one, the names,
addresses and Social Security numbers of such persons);


  (ii)         be signed by the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or person other than
the Optionee, be accompanied by proof, satisfactory to counsel for the
Corporation, of the right of such person or persons to exercise the Option;


  (iii)        be in writing and delivered in person or by certified mail to the
Secretary of the Corporation at its executive office located at 1235 N Street,
Lincoln, Nebraska 68508, Attention: Eugene B. Witkowicz; and


  (iv)        be accompanied by payment for, or irrevocable instructions to a
broker to sell, the shares of Common Stock with respect to which the Option is
being exercised (payment for the Option in this manner will result in the loss
of the tax-advantaged nature of the Option).


        Payment in full of the purchase price for shares of Common Stock
purchased pursuant to the exercise of the Option shall be made to the
Corporation upon exercise of the Option. Payment for shares may be made by the
Optionee (i) in cash or by check, (ii) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker to sell the
shares and then to properly deliver to the Corporation the amount of sale
proceeds to pay the exercise price, all in accordance with applicable laws and
regulations, plus any required amount to meet any tax withholding requirements
of federal and/or state law or (iii) at the discretion of the Board or the
Committee, by delivering shares of Common Stock (including shares acquired
pursuant to a previous partial exercise of the Option or the exercise of another
option) equal in Fair Market Value to the purchase price of the shares to be
acquired pursuant to the Option, by withholding some of the shares of Common
Stock which are being purchased upon exercise of an Option, or any combination
of the foregoing. With respect to subclause (iii) hereof, the shares of Common
Stock delivered to pay the purchase price must have either been (x) purchased in
open market transactions or (y) issued by the Corporation pursuant to a plan
thereof in each case more than six months prior to the exercise date of the
Option (or one year in the case of previously exercised Incentive Stock
Options).

    (c)        Restrictions on Exercise. This Option may not be exercised if the
issuance of the shares of Common Stock upon such exercise would constitute a
violation of any applicable federal or state securities law or regulation or any
other law or valid regulation. As a condition to the exercise of this Option,
the Corporation may require the person exercising this Option to make any
representation or warranty to the Corporation as may be required by any
applicable law or regulation, and may require the Optionee to comply with the
matters set forth in Sections 4.05 and 4.06 of the Plan.



2

--------------------------------------------------------------------------------


    3.        Non-transferability of Option. This Option may not be transferred
or assigned in any manner otherwise than by will or the laws of descent or
distribution and may be exercised during the lifetime of the Optionee only by
him or her. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

    4.        Term of Option. This Option may not be exercised later than the
earlier to occur of (i) ten years from the date of grant of this Option, or (ii)
six (6) months after the date on which the Optionee ceases to be employed by the
Corporation and all Subsidiary Companies, and may be exercised during such term
only in accordance with the Plan and the terms of this Agreement. If the
Optionee terminates his or her employment with the Corporation or a Subsidiary
Company as a result of Disability or Retirement without having fully exercised
his or her Option, the Optionee shall have the right, during the three (3) year
period following his or her termination due to Disability or Retirement, to
exercise such Option to the extent such Option has vested in accordance with the
terms hereof and the Plan at the time of termination for Disability or
Retirement. If the Optionee dies while in the employ of the Corporation or a
Subsidiary Company or terminates employment with the Corporation or a Subsidiary
Company as a result of Disability or Retirement and dies without having fully
exercised his or her vested Option, the executors, administrators, legatees or
distributees of his or her estate shall have the right, during the one (1) year
period following his or her death, to exercise such Option. If the Optionee
terminates his or her employment with the Corporation or a Subsidiary Company
following a Change in Control of the Corporation without having fully exercised
his or her Option, the Optionee shall have the right to exercise such Option to
the extent vested at the time of such termination during the remainder of the
original ten (10) year term of the Option from the date of grant. Exercise of
the Option more than three (3) months (or one (1) year in certain cases) after
termination will result in the loss of the tax-advantaged nature of the Option.

    5.        Tax Status. To the extent that the aggregate Fair Market Value of
the stock with respect to which incentive stock options are exercisable by the
Optionee for the first time during any calendar year (under all stock option
plans of the Corporation and its Subsidiary Companies) exceeds $100,000, such
Options are not incentive stock options. For the purposes of this Section 5, the
Fair Market Value of stock shall be determined as of the time the option with
respect to such stock is granted. This Section 5 shall be applied by taking
options into account in the order in which they were granted. To the extent that
this Option is to become exercisable for the first time during any calendar year
with respect to a number of shares that exceeds the foregoing limitation, this
Option shall be considered to consist of (i) an incentive stock option to
acquire the maximum number of shares permitted under this Section 5 and (ii) a
compensatory stock option to acquire the excess shares on the same terms
described in this Agreement.

    6.        Notice of Disposition; Withholding; Escrow. Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Internal Revenue Code of 1986, as amended) of
any shares of Common Stock acquired through exercise of this Option, within two
(2) years after the date of the grant of the Option or within one (1) year after
the acquisition of such shares, setting forth the date and manner of
disposition, the number of shares disposed of and the price at which such shares
were disposed of. The Corporation shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Optionee such
amounts as may be necessary to satisfy any withholding requirements of federal
or state law or regulation and, further, to collect from the Optionee any
additional amounts which may be required for such purpose. The Committee or the
Board may, in their discretion, require shares of Common Stock acquired by an
Optionee upon exercise of this Option to be held in an escrow arrangement for
the purpose of enabling compliance with the provisions of Section 8.09(c) of the
Plan.



3

--------------------------------------------------------------------------------


    7.        Administration. The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding in
the absence of action by the Board.

    8.        Terms and Conditions. The terms and conditions included in the
Plan are incorporated herein by reference, and to the extent that any conflict
may exist between the terms and conditions included in the Plan and the terms of
this Agreement the terms and conditions included in the Plan shall control.

    9.        Not an Employment Contract. The Option will not confer on the
Optionee any right with respect to continuance of employment or other service
with the Corporation or any Subsidiary Company, nor will it interfere in any way
with any right the Company or any Subsidiary Company would otherwise have to
terminate or modify the terms of the Optionee’s employment or other service at
anytime.

    10.        Notices. Any written notices provided for in this Agreement or
the Plan shall be in writing and shall be deemed sufficiently given if either
hand delivered or if sent by fax or overnight courier, or by postage paid first
class mail. Notices sent by mail shall be deemed received three business days
after mailing but in no event later than the date of actual receipt. Notices
shall be directed, if to the Optionee, at the Optionee’s address indicated by
the Corporation’s records, or if to the Corporation, at the Corporation’s
executive office.

    11.        No Rights As Shareholder. The Optionee shall not have any rights
of a shareholder with respect to the shares subject to the Option until a stock
certificate has been duly issued following exercise of the Option as provided
herein.

    12.        Amendment. This Agreement may be amended by written agreement of
the Optionee and the Corporation, without the consent of any other person;
provided, however, in no event shall the Board or the Committee without
shareholder approval amend the Option in any manner that effectively allows the
repricing of the Option either through a reduction in the exercise price or
through the cancellation and regrant of a new Option in exchange for the
cancelled Option (except as permitted pursuant to Article IX of the Plan in
connection with a change in the Corporation’s capitalization).



4

--------------------------------------------------------------------------------



ATTEST: TIERONE CORPORATION

____________________________

By: _____________________________________ Eugene B. Witkowicz          Gilbert
G. Lundstrom Secretary          Chairman and Chief Executive Officer
(Seal) OPTIONEE

  _____________________________________   (Name) Date of Grant: (date of grant)
(The Optionee)





5

--------------------------------------------------------------------------------



TIERONE CORPORATION
INCENTIVE STOCK OPTION EXERCISE FORM

___________________________
Date

Attn: Eugene B. Witkowicz, Secretary   TierOne Corporation   1235 N Street  
Lincoln, Nebraska 68508

Dear Mr. Witkowicz:

        The undersigned elects to exercise his/her Incentive Stock Option to
purchase _____ shares, par value $.01 per share, of Common Stock of TierOne
Corporation (the “Option Shares”).

        Delivered herewith in satisfaction of the required purchase price is
(select applicable choice(s):

____ (a) cash or a check payable to TierOne Corporation or in the amount of
$_____ ;


____ (b) Certificate(s) for ___ shares of Common Stock having a value of $___ as
of the date of this notice;


____ (c) irrevocable instructions to a broker to sell ___ Option Shares and then
to properly deliver to the Corporation the amount of sale proceeds to pay the
exercise price and any applicable tax withholding (which manner of payment I
acknowledge will result in a disqualifying disposition of my Option and the loss
of the tax-advantaged nature of the Option to the extent exercised).


        If Common Stock is enclosed or being used in full or partial
consideration of the purchase price pursuant to items (b) and/or (c) above, I am
also attaching a written notification from the Committee advising: (i) that such
means of payment has been authorized to be used by me with respect to the Option
Shares and (ii) as to the fair market value of the shares proposed to be
tendered by me as required by the provisions of the Plan.



1

--------------------------------------------------------------------------------



        The name or names to be on the stock certificates and the address and
Social Security number or addresses and Social Security numbers of such person
or persons is as follows:

Name: _________________________________________________________________

Address:

______________________________________________________________________

______________________________________________________________________
       City                                                      
                 State                                    Zip Code

Social Security Number: __________________________________________________

  Very truly yours,  

___________________________________   (Signature of Person or Persons  
exercising the Option)  

___________________________________   (Print Name and Address)  

___________________________________



Date received by the Corporation: __________________________________





2